United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2420
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

          Maria Hernandez-Sotelo, also known as Maria Renaye De Leon,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                           Submitted: December 13, 2017
                             Filed: December 18, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

      Maria Hernandez-Sotelo (Hernandez) directly appeals the within-Guidelines-
range sentence the district court1 imposed after she pled guilty to misusing a social


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
security number. Counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
committed plain procedural error by failing to explain adequately the reasons for
Hernandez’s sentence, and questioning the reasonableness of the sentence.

       After careful review, we conclude that no plain procedural error occurred, as
the record as a whole demonstrates that the district court considered the relevant
factors under 18 U.S.C. § 3553(a). See United States v. Chavarria-Ortiz, 828 F.3d
668, 670-71 (8th Cir. 2016) (discussing standard of review where defendant did not
object to sufficiency of explanation at sentencing); see also United States v.
Krzyzaniak, 702 F.3d 1082, 1085 (8th Cir. 2013). We also conclude that the district
court did not impose an unreasonable sentence. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard; discussing substantive reasonableness); see also United
States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (presuming sentence within
Guidelines range is reasonable). In addition, having independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues for
appeal.

      Accordingly, we grant counsel’s motion to withdraw. The judgment is
affirmed.
                    ________________________________




                                         -2-